

116 HR 515 IH: State And Local Tax Deduction Fairness Act of 2019
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 515IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Engel (for himself, Mr. Higgins of New York, Mr. Rose of New York, Mr. Brindisi, Ms. Clarke of New York, Mr. Ted Lieu of California, Ms. Bass, Mr. Brendan F. Boyle of Pennsylvania, Mr. Sires, Ms. Scanlon, Mr. Meeks, Mr. Correa, Mr. Cisneros, Mr. Sherman, Mrs. Torres of California, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on the deduction for certain
			 State, local, and foreign taxes.
	
 1.Short titleThis Act may be cited as the State And Local Tax Deduction Fairness Act of 2019. 2.Repeal of limitation on deduction for certain State, local, and foreign taxes (a)In generalSection 164(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (6).
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 